                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                  CHAPTER 13
Mary A Krutsch                                                     CASE NO. 18-55881-PJS
                                                                   JUDGE PHILLIP J SHEFFERLY
Debtor                                    /


             TRUSTEE'S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN
      Now Comes the Chapter 13 Trustee, KRISPEN S. CARROLL, and files her objections

pursuant to E.D. Mich. LBR 3015-3(a) and opposes confirmation of the Chapter 13 Plan where

it does not comply with Bankruptcy Code provisions, 11 U.S.C. §§ 1325, 1322, other

applicable provisions of Title 11 Chapter 13 and Local Bankruptcy Rules, as follows:


         1. Trustee requires debtor provide copies of all 2018 W-2s/1099s, upon receipt,
             and a copy of the 2018 income tax return, when filed.

         2. Trustee objects to debtor counsel’s failure to submit a Payment Order within 14
             days after filing the Chapter 13 Petition in compliance with E. D. Mich. LBR
             1007-1(c). Based upon debtor’s sources of income, Trustee requires debtor counsel
             to provide the appropriate order excusing and allowing for payments to be paid
             by ACH and for the debtor to immediately provide the documents necessary to
             effectuate the same.

         3. Trustee requests that debtor counsel file an amended Plan to correct the election in
             Section II.C. to prorate the income tax refunds consistent with the prorated refunds
             on Schedule I.

         4. Trustee questions debtor’s valuation of the real property on Schedule A and
             requests a recent real property tax bill with State Equalized Value statement and
             any other documentation upon which debtor relies, as it may affect the best interest
                                                                           Page 1 of 3
          18-55881-pjs   Doc 30     Filed 01/22/19   Entered 01/22/19 10:17:55   Page 1 of 3
          of creditors pursuant to 11 U.S.C. § 1325(a)(4).

       5. Trustee objects to debtor’s failure to disclose a potential claim/cause of action
          relating to a 2017 car accident on Schedule B. Trustee requests amendment of
          same.

       6. Trustee questions the valuation and requests information and documents underlying
          the Potential Personal Injury lawsuit disclosed on Schedule B, including any
          complaint, answer and Scheduling Order. Trustee requires debtor remit all
          proceeds, if any, to the Chapter 13 Trustee for the benefit of debtor’s creditors. 
          Where debtor testified at the §341 First Meeting of Creditors, that the lawsuit has
          been filed, Trustee requests debtor amend Schedule B and Statement of Financial
          Affairs paragraph 9.

       7. Trustee questions the valuation of debtor's stock ownership and requests
          documentation of same.

       8. The Trustee objects to the inconsistent statements regarding amount of attorney
          fees in debtor’s 2016(b) statement and the Plan of Reorganization. Without this
          information, your Trustee is unable to properly administer this proceeding.


         Wherefore, the Chapter 13 Trustee prays this Honorable Court deny confirmation of
the debtor's Chapter 13 Plan.


Dated: January 22, 2019                    OFFICE OF THE CHAPTER 13 TRUSTEE -DETROIT
                                           KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE

                                           /s/ MARGARET CONTI SCHMIDT
                                           Krispen S. Carroll (P49817)
                                           Margaret Conti Schmidt (P42945)
                                           719 Griswold Street, Ste 1100
                                           Detroit, MI 48226
                                           (313) 962-5035
                                           notice@det13ksc.com

                                                                        Page 2 of 3
        18-55881-pjs   Doc 30    Filed 01/22/19   Entered 01/22/19 10:17:55   Page 2 of 3
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                  CHAPTER 13
Mary A Krutsch                                                     CASE NO. 18-55881-PJS
                                                                   JUDGE PHILLIP J SHEFFERLY
Debtor                                     /


                                     CERTIFICATE OF MAILING
I hereby certify that on the date indicated below, I electronically filed TRUSTEE'S OBJECTIONS
TO CONFIRMATION OF CHAPTER 13 PLAN with the Clerk of the Court using the ECF system
which will send notification of such filing to the following:

             BABUT LAW OFFICES PLLC
             700 TOWNER STE 1
             YPSILANTI, MI 48198-5757

and I hereby certify that I have mailed by United States Postal Service the above mentioned
documents to the following non-ECF participants:

             Mary A Krutsch
             1702 Washington Avenue
             Jackson, MI 49203




 January 22, 2019                              /s/ Shannon Horton
                                               SHANNON HORTON
                                               For the Office of the Chapter 13 Trustee-Detroit
                                               719 Griswold Street, Ste 1100
                                               Detroit, MI 48226
                                               (313) 962-5035
                                               notice@det13ksc.com




                                                                           Page 3 of 3
         18-55881-pjs    Doc 30    Filed 01/22/19    Entered 01/22/19 10:17:55   Page 3 of 3
